Fourth Court of Appeals
                                    San Antonio, Texas
                                            May 3, 2019

                                       No. 04-18-00969-CV

                                          Stephanie LOY,
                                             Appellant

                                                 v.

                                   CITY OF ALICE, TEXAS,
                                          Appellee

                   From the 79th Judicial District Court, Jim Wells County, Texas
                                 Trial Court No. 17-08-57524-CV
                          Honorable Richard C. Terrell, Judge Presiding


                                          ORDER
Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

      Appellant’s unopposed motion for an extension of time to file the reply brief is granted.
We order the reply brief due May 10, 2019.

           It is so ORDERED on May 3, 2019.
                                                PER CURIAM




           ATTESTED TO: _________________________________
                        KEITH E. HOTTLE,
                        Clerk of Court